Appellant asks leave to file a second motion *Page 76 
for rehearing. No objections were made to the complaint or information. No defense was offered that appellant was hunting TAME deer. No exceptions were taken to the court's charge.
In misdemeanor cases no written charge is necessary, nor will errors in charges given in such cases be ordinarily considered when raised here for the first time. In such cases exceptions must be taken and special charges asked. Webb v. State,63 Tex. Crim. 207, 140 S.W. 95; Odom v. State,82 Tex. Crim. 583, 200 S.W. 833; Burgess v. State,107 Tex. Crim. 93, 296 S.W. 318. That the affidavit did not charge that appellant hunted wild deer, seems an allegation not required in a prosecution under article 902, P. C.
Leave to file second motion for rehearing is denied.
Denied.